Citation Nr: 0826563	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-14 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right hip 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right kidney 
disability.

4.  Entitlement to service connection for residuals of a 
bilateral leg injury, to include as secondary to a back 
disability. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  

The reopened claims of service connection for back, right hip 
and right kidney disabilities pursuant to the adjudication 
below and entitlement to service connection for residuals of 
a bilateral leg injury require additional development and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for back, right hip, and right kidney 
disabilities was denied by a December 1999 rating decision to 
which the veteran was notified in that month and a May 2000 
rating decision to which the veteran was notified in June 
2000; the veteran did not perfect an appeal with respect to 
either of these denials.  

2.  Evidence received since the December 1999 and May 2000 
rating decisions in the form of April 1978 service medical 
records describing treatment for injuries sustained in an 
automobile accident and VA treatment records noting low back 
pain and kidney disease raises a reasonable possibility of 
substantiating the claims for service connection for back, 
right hip, and right kidney disabilities.  

3.  A VA psychiatrist has determined that the veteran has 
PTSD as a result of military sexual trauma 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims for entitlement 
to service connection for back, right hip, and right kidney 
disabilities is new and material, and therefore, these claims 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(c) (2007).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duty to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from the 
adjudication below.  This is so because the Board is taking 
action favorable to the veteran in the decision below.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993) 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992); see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006);  Pelegrini v. Principi, 
17 Vet. App. 412 (2004). 

II.  Legal Criteria/Analysis

A.  New and Material Evidence to reopen claims for Service 
Connection for Back, Right hip, and Right Kidney disabilities

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection for back, right hip, and right kidney 
disabilities was denied by a December 1999 rating decision to 
which the veteran was notified in that month and a May 2000 
rating decision to which the veteran was notified in June 
2000.  The veteran did not perfect an appeal with respect to 
either of these denials.  

In its July 2004 rating decision, the RO found that new and 
material evidence had been received to reopen the veteran's 
claims for service connection for back, right hip, and right 
kidney disabilities.  Notwithstanding this decision, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received, 
to include 1978 service medical records (which had not been 
previously considered) describing treatment for injuries 
sustained in an automobile accident and VA treatment records 
noting low back pain and kidney disease, to reopen the claims 
for service connection for back, right hip, and right kidney 
disabilities.  38 C.F.R. § 3.156(c).  When this evidence is 
considered in conjunction with the all the evidence of 
record, the Board finds that this evidence raises a 
"reasonable possibility" of substantiating the claims for 
service connection for back, right hip, and right kidney 
disabilities.  38 C.F.R. § 3.156.  This evidence is presumed 
to be credible for the purpose of determining the materiality 
of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  As such, the claims for service connection for 
back, right hip, and right kidney disabilities are reopened.  

B.  PTSD

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and her 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
veteran's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, she must introduce corroborative evidence 
of her claimed in-service stressors.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  Patton v. West, 12 Vet. App. 272, 278 (1999); 
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post- traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  

38 C.F.R. § 3.304(f).

The veteran has submitted statements referencing traumatic 
experiences with male service members, including one 
encounter in the spring or summer of 1978 that involved a 
sexual assault in the service member's car.  She stated that 
there were no witnesses to this event, and that she did not 
confide in anybody at the time of this incident due to 
misplaced shame at the incident somehow being her fault.  She 
has also stated that she was the victim of cruelty by male 
superiors, to include being called names and assigned to 
positions away from the public where she could be "hidden."  
A statement submitted in May 2004 from a L. B. describes the 
veteran as being "terribly upset" about "being abused a 
lot" at Christmas of 1978 when she was on military leave.  
She did not provide specifics at that time, but later told 
L.B. that she had been molested during service in 1978.  The 
veteran's sister submitted another statement in May 2004 
indicating that the veteran told her she was mistreated 
during service by another member of her unit, to include 
being placed in a position where she could be "hidden."  
She also indicated the veteran told her about an incident in 
which her boss physically attacked her.  It was the belief of 
L.B. and the veteran's sister that the veteran's experiences 
during service were responsible for behavioral changes after 
service that that caused her continuing problems with her 
social and professional life.   

The veteran was afforded an examination by a VA psychiatrist 
in December 2007, at which time the veteran reported that she 
had been suffering from depressive symptoms since her 
separation from service associated with memories of sexually 
traumatic experiences during service.  She talked at length 
about being sexually harassed and abused on many occasions 
during service and raped on one occasion therein.  The 
veteran indicated that she did want to recount the details of 
the rape.  She indicated that at the time she was in the 
military, women were abused and not respected and not given 
the opportunity to have their complaints about the behavior 
of male officers and fellow service members validated.  The 
veteran felt that these experiences had impacted her social 
and professional relationships throughout her life.  
Following a discussion of the veteran's history and her 
examination of the veteran, the VA psychiatrist concluded 
that the veteran had PTSD from military sexual trauma.  

The record contains a definitive diagnosis of PTSD linked to 
sexual trauma in the military but does not contain definitive 
corroboration of a sexual assault in service. It is also not 
clear if all the instances of abuse at the hand of her male 
superiors and other male service members would be a 
sufficient basis to cause PTSD.  However the veteran herself 
has indicated that there would be no evidence corroborating 
the rape in service as there were no witnesses to the event 
and she did not confide in anybody at the time of the sexual 
assault.  Some general confirmation, however, of the 
veteran's account was supplied by the statements received on 
her behalf in May 2004, including one from a family member.  
These statements also have described behavioral changes by 
the veteran following service related to the in-service 
trauma she described.  Such statements may be sufficient to 
corroborate an account as to an in-service sexual assault 
under 38 C.F.R. § 3.304(f)(3).  As such, and resolving all 
reasonable doubt on behalf of the veteran as required by the 
controlling legal criteria, the Board concludes that there is 
sufficient evidence to grant service connection for PTSD.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened, and to that extent only, the 
appeal is granted.  

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right hip disability is reopened, and to that extent only, 
the appeal is granted.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right kidney disability is reopened, and to that extent only, 
the appeal is granted.

Service connection for PTSD is granted. 


REMAND

The reopened claims for service connection for back, right 
hip, and right kidney disabilities and the claim for service 
connection for residuals of a bilateral leg injury require 
additional development.  The veteran's representative has 
requested that the veteran be afforded a VA examination to 
determine if there are any current residuals of her 1978 in-
service jeep accident.  The treatment records following this 
accident reflect a kidney contusion, hematuria, and 
complaints of right hip pain.  As for post-service evidence, 
the veteran indicated that she has been experiencing back 
pain since the 1978 accident at her December 2007 psychiatric 
examination, and VA treatment records reflect the 
prescription of medication for low back pain.  In addition, 
proteinuria and chronic stage I kidney disease were included 
in the list of Axis III diagnoses following the December 2007 
examination.  Review of the record, as indicated by the 
veteran's representative, does not reveal that the veteran 
has been afforded a VA examination to determine if there any 
of the claimed residuals from the April 1978 jeep accident.  
As such, and given the facts as summarized above, the Board 
has concluded that the examination requested by the veteran's 
representative is necessary in this case in order to comply 
with the duty to assist the veteran.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
examination to determine whether there 
are any current residuals of the April 
1978 automobile accident, in 
particular, a back, right hip, 
bilateral leg or right kidney 
disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical 
records, the examiner must state 
whether there is a 50 percent 
probability or greater that any 
currently diagnosed disorder is 
etiologically related to the veteran's 
service, to include the April 1978 jeep 
accident.  With respect to a bilateral 
leg disability, if it is concluded that 
the veteran does have a back disability 
as a result of service, the examiner 
should state whether there is a 50 
percent probability that a bilateral 
leg disorder is etiologically related 
to such service incurred back 
disability, to include by way of 
aggravation.  A complete rationale for 
the opinion must be provided.  The 
report prepared must be typed.

2. The RO must notify the veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims that have been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with these 
claims, the veteran and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


